Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano (US2010/0187485).
Regarding the product clams, the process of making or characterizing the material is not indicative of the product wherein the product is otherwise taught even if not subject to the same process or characterization. 
Kitano (US2010/0187485) teaches high purity single walled carbon nanotubes dispersed in a solvent (water) and treated with a mixed nitric and sulfuric acid treatment (See claims i.e. 5), with overlapping ID/IG ratios [0069]. 
Therefore, given the substantially the same material subject to substantially identical treatment it would be expected to have the same properties as the Examples in the specification and claimed (See applicant’s specification page 16-17).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kitano (US2010/0187485) in view of Mansfield (Application of TGA in quality control SWCNTs).  
Regarding the product clams, the process of making or characterizing the material is not indicative of the product wherein the product is otherwise taught even if not subject to the same process or characterization. 
Kitano (US2010/0187485) teaches high purity single walled carbon nanotubes dispersed in a solvent (water) and treated with an oxidizing agent of mixed nitric and sulfuric acid treatment (See claims i.e. 5), with overlapping ID/IG ratios [0069]. 
Therefore, given the substantially the same material subject to substantially identical treatment it would be expected to have the same properties as the Examples in the specification and claimed (See applicant’s specification page 16-17).
Or alternatively it would have been obvious to provide particular amounts of solvent or oxidation agents dependent upon the desired oxidation n level of the final SWCNTs produced.  
Kitano does not teach the claimed method.
Mansfield teaches Thermogravimetric analysis of SWCNTs substantially similar to applicant’s claimed process. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783